                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

VICTOR KEEYLEN,                                         )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )        No. 1:18-cv-02395-TWP-DLP
                                                        )
PAUL TALBOT, et al.                                     )
                                                        )
                               Defendants.              )

               Entry Screening Complaint and Directing Further Proceedings

                                                    I.
                                            Screening Standard

       The plaintiff is a prisoner currently incarcerated at Pendleton Correctional Facility

(“Pendleton”). Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915(h), this Court

has an obligation under 28 U.S.C. § 1915A(b) to screen his complaint before service on the

defendants. Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is

frivolous or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant

who is immune from such relief. In determining whether the complaint states a claim, the Court

applies the same standard as when addressing a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6). See Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). To survive

dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Obriecht v. Raemisch, 517 F.3d 489, 491 n.2 (7th Cir. 2008).
                                               II.
                                          The Complaint

       The plaintiff brings this action pursuant to 42 U.S.C. § 1983 against defendants Dr. Paul

Talbot, Corizon Medical Services (“Corizon”), Wexford Health Services (“Wexford”), Jennifer

Schurman, and Health Services Administrator LaFlowers. The plaintiff alleges that Dr. Talbot

knowingly delayed and provided ineffective treatment for the plaintiff’s MRSA, which caused him

unnecessary suffering. He further alleges that Dr. Talbot did this at least in part to fulfill his

employer’s—Corizon and then Wexford—goal of minimizing costs, which causes inmates to

receive ineffective medical treatments.

                                                III.
                                       Discussion of Claims

       Based on the plaintiff’s allegations, certain claims shall proceed in this action while others

must be dismissed.

       First, the plaintiff’s claims against Jennifer Schurman are dismissed. The plaintiff alleges

that she denied him access to the grievance process, which prevented him from completing the

grievance process with respect to the claims brought in this action. This is insufficient to state a

constitutional violation.   The Seventh Circuit has “specifically denounc[ed] a Fourteenth

Amendment substantive due-process right to an inmate grievance procedure.” Grieveson v.

Anderson, 538 F.3d 763, 772 (7th Cir. 2008). As explained in Antonelli v. Sheahan, 81 F.3d 1422,

1430-31 (7th Cir. 1996), “any right to a grievance procedure is a procedural right, not a substantive

one. Accordingly, a state’s inmate grievance procedures do not give rise to a liberty interest

protected by the Due Process Clause.” Id. at 1430-31 (citations omitted). Although the denial of

access to the grievance process could assist the plaintiff in overcoming any exhaustion defense

raised by the defendants, the denial of the process does not amount to a standalone constitutional

violation.
        Second, the plaintiff’s claims against Health Services Administrator LaFlowers are

dismissed. Although the plaintiff provides the generic allegation that she failed to provide him

proper medical treatment, he does not provide any “factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

at 678. His only factual allegation regarding her is that she “attempted to assist Plaintiff in getting

the medical care for his chronic condition that Dr. Talbot ignored and/or refused to treat.” Dkt. 2

at 5.

        The following claims, however, shall proceed in this action:

    •   An Eighth Amendment medical claim against Dr. Paul Talbot;

    •   Eighth Amendment policy or practice medical claims against Corizon and Wexford.

        This summary of remaining claims includes all the viable claims identified by the Court.

All other claims have been dismissed. If the plaintiff believes that additional claims were alleged

in the Complaint, but not identified by the Court, he shall have through December 6, 2018, in

which to identify those claims.

                                                IV.
                                         Service of Process

        The clerk is designated pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants

(1) Dr. Paul Talbot; (2) Corizon Medical Services; and (3) Wexford Health Services in the manner

specified by Fed. R. Civ. P. 4(d). Process shall consist of the complaint (docket 2), applicable

forms (Notice of Lawsuit and Request for Waiver of Service of Summons and Waiver of Service

of Summons), and this Entry.

        IT IS SO ORDERED.

Date: 11/8/2018
Distribution:

VICTOR KEEYLEN
950970
PENDLETON - CF
PENDLETON CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

Dr. Paul Talbot
Pendleton Correctional Facility
4490 W. Reformatory Rd.
Pendleton, IN 46064

Corizon Medical Services
3737 N. Meridian St.
Indianapolis, IN 46208

Wexford Health Services
c/o Registered Agent Douglas P. Long
500 N. Meridian St., Suite 400
Indianapolis, IN 46204


Courtesy Copies by U.S. Mail:

Doug Bitner
Katz Korin Cunningham
The Emelie Building
334 North Senate Avenue
Indianapolis, IN 46204-1708

Jeb Adam Crandall
BLEEKE DILLON CRANDALL ATTORNEYS
8470 Allison Pointe Boulevard
Suite 420
Indianapolis, IN 46250
